— In an action, inter alia, to declare that the disclaimer interposed by the defendant insurance company is. improper, the defendant appeals from a judgment of the Supreme Court, Nassau County, dated March 28, 1978, which granted the relief requested. Judgment affirmed, with costs. During the course of this nonjury trial the defendant offered no explanation for its delay of almost three months in disclaiming, after having unconditionally agreed to defend the action during the intervening period. Under these circumstances, an argument that the plaintiff was also delinquent in notifying it of the accident is of no avail (see Hartford Ins. Co. v County of Nassau, 46 NY2d 1028). Subdivision 8 of section 167 of the Insurance Law requires that a notification of disclaimer must be made "as soon as is reasonably possible”. Defendant’s additional argument that it had been prejudiced by settlement negotiations held between plaintiff’s counsel and a third party’s insurer is a bare assertion unsupported by evidence and must, therefore, be rejected. Lazer, J. P., Rabin, Shapiro and Hargett, JJ., concur.